Order filed March 4, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00865-CV
                                  ____________

 IN THE INTEREST OF F.M.E.A.F., A.A.F.H., AND A.J.F.H., CHILDREN


                   On Appeal from the 315th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2013-04982J

                                   ORDER
      The clerk’s record was filed October 11, 2018. Our review has determined
that relevant items have been omitted from the record. See Tex. R. App. P. 34.5(c).
Accordingly, the Harris County District Clerk is directed to file a supplemental
clerk’s record on or before March 11, 2019, containing:

      1) ORIGINAL PETITION FOR PROTECTION OF A CHILD AND
          AFFIDAVIT [Image No. 57246377]

      2) ORDER FOR PROTECTION OF A CHILD IN AN EMERGENCY AND
          NOTICE OF HEARING [Image No. 57247944]

      3) A.H. JR.’S NOTICE OF APPEAL [Image No. 82171345]
      If the omitted items are not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
items are not a part of the case file.

                                     PER CURIAM




                                            2